Mr. Justice Ramírez Bages,
concurring.
San Juan, Puerto Rico, April 28, 1970
In view of the fact that the evidence adduced by the Solicitor General has not convinced me that respondents requested, promoted, or transacted personally, or through their investigators, the filing of actions in the District Court of the United *915States for Puerto Rico in the name of workers who worked aboard ships and other workers injured in the course of their work, hut that, on the contrary, from said evidence, it may be inferred that the filing of such actions was entrusted to respondents by union transactions or by fellow workers, I agree that respondents’ motion, requesting the dismissal of the complaint as to the charges filed against them in this proceeding with respect to the cases of said workers, should be granted and that respondents should be acquitted of such charges.
The evidence introduced by the Solicitor General concerning the charge of requesting, promoting, and transacting the filing of judicial actions in benefit of a number of workers from Arecibo, who contracted the disease known as bagassosis in the discharge of their jobs, was conflicting. Said charge was not supported by substantial evidence which would clearly establish a reproachable conduct on the part of respondents. By virtue thereof I agree that the said motion should also be granted in connection with this charge and that respondents should be acquitted of the same.
It is my firm conviction, however, that the majority of the Court had sufficient grounds, as Mr. Justice Pérez Pimentel and Mr. Justice Dávila indicate, to order the filing of the complaint in this case.